Citation Nr: 1828707	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  12-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sleep disability, including obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.N., Counsel

INTRODUCTION

The Veteran had active service from May 1968 to April 1971.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO in St. Petersburg, Florida, certified this claim to the Board for appellate review.

In May 2014, the Veteran testified in support of this claim during a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  In October 2014 and May 2017, the Board remanded this claim to the Agency of Original Jurisdiction.  The appeal is again REMANDED to the Agency of Original Jurisdiction.  


REMAND

The Veteran claims entitlement to service connection for a sleep disability, to include sleep apnea, on a direct basis, as related to active service.  He asserts that the disability initially manifested in service as breathing difficulties and choking.  He alternatively asserts that a sleep disability is aggravated by a service-connected psychiatric disability or medications taken for a psychiatric disability.

The service medical records and a lay statement from a fellow serviceman show that, during service, the Veteran experienced shortness of breath and woke up in the night choking and gasping for air.  Post-service treatment records, his written statements and testimony, and a lay statement from a friend with whom he lives confirm that he continues to experience shortness of breath and to wake up in the night choking and gasping for air.  

VA provided the Veteran VA examinations during the course of this appeal, but the reports of those examinations are not adequate to decide this claim.  First, they improperly discount the lay statements of record on the basis that they are not supported by treatment records, rather than recognizing them as competent evidence of lay-observable symptomatology.  Second, none contemplates or discusses in-service evidence of Eustachian tube dysfunction, which, according to some online sources, can be related to sleep apnea.  Third, none contemplates treatment records suggesting a possible relationship between the Veteran's symptoms and vocal cord abnormalities, possibly evident during service.  Fourth, none contemplates whether the Veteran's symptoms are aggravated by a service-connected psychiatric disability, including by medications taken for that disability.  Fifth, by focusing on whether the Veteran has sleep apnea rather than another sleep or other disorder manifested by shortness of breath, choking, and gasping for air, none contemplates treatment records indicating the Veteran had certain symptoms in service, which necessitated surgery of tonsillectomy, allegedly performed due to chronic tonsillitis, but did not improve the symptoms.  Therefore, another VA examination is needed.

In addition, the most recent VA examiner who offered an opinion in this case found that the Veteran did not have sleep apnea.  That examiner acknowledged sleep apnea diagnoses of record, but based the opinion on the absence of a sleep study confirming such a condition.  The Veteran underwent a sleep study in 2004 and it did not confirm sleep apnea.  Since then, the Veteran has not undergone another sleep study, which is critical for an examiner to get a full picture of his condition.  VA should inform the Veteran of the importance of him doing so.

Also critical is obtaining all records of the Veteran's treatment for sleeping difficulties.  Of record is an April 2013 note from Dr. R. Aranibar diagnosing sleep apnea, but not the treatment records upon which he relied in diagnosing that disability.  Also in the file are VA treatment records dated from late 2014 to 2017.  Therein, a provider refers to a June 25, 2014, visit with an ENT, during which the doctor diagnosed the Veteran with long-standing obstructive sleep apnea, not responsive to a tonsillectomy and adenoidectomy.  The doctor noted that the Veteran was first diagnosed with that condition around 2000 and tried to use a CPAP machine, but could not cope with it.  Records of the visits mentioned are not in the file and need to be obtained. 

Accordingly, these claims are REMANDED for the following action:

1.  Notify the Veteran of the importance of undergoing a sleep study and identifying all records of treatment pertinent to this appeal, to include the records of any sleep study.  Ask him to identify those treatment providers who issued him a CPAP machine (date unknown, sometime around 2000) and who saw him on June 25, 2014, for ENT complaints.

2.  After obtaining any necessary authorization, secure and associate with the file all records of the Veteran's treatment for shortness of breath, nighttime choking and gasping for air, and sleep difficulties.  Those records should include those referencing a June 25, 2014 ENT visit and the visit during which a doctor prescribed a CPAP machine and those upon which Dr. Aranibar relied in diagnosing sleep apnea.  

3.  After all pertinent evidence is of record, schedule the Veteran for a VA examination by a specialist in sleep or respiratory disorders.  The examiner must review all pertinent documents in the claims file, including: (a) service treatment records, which show in-service shortness of breath at night, Eustachian tube dysfunction, and ear and throat symptoms and surgery; (b) R.C.'s statement, which recites observing nighttime choking and gasping for air; (c) J.M.'s statement and post-service treatment records, which show continuation of these symptoms, include general comments regarding theories of etiology of these symptoms, including reflux, the Veteran's psychiatric disability or the medication taken for that disability, a vocal cord disorder, and sleep apnea, and also include sleep apnea diagnoses (not confirmed during a 2004 sleep study); (d) an October 2008 VA examination report, in which the examiner notes that psychiatric medications can make one sleepy and increase the fatigue associated with sleep apnea; and (e) the Veteran's written statements and hearing testimony, alleging the continuation of his in-service symptoms since separation from service, and outlining his belief that he has a disorder, however characterized, to include affecting his sleep, which initially manifested in service as shortness of breath and nighttime choking and gasping for breath, or is aggravated by a service-connected psychiatric disability or the medication taken for that disability.  The examiner should record in detail the Veteran's reported history of respiratory and sleep symptoms, including shortness of breath and nighttime choking and gasping for air.  The examiner should diagnose any or all disabilities) to which the shortness of breath and nighttime choking and gasping for air are attributable, including any affecting the Veteran's sleep, respiratory system, or any other system.  Accepting as competent all reports of lay-observable sleep and respiratory symptoms, the examiner should offer an opinion as to whether each diagnosed disability is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including documented shortness of breath, nighttime choking and gasping for air, ear and throat symptoms, throat surgery, and Eustachian tube dysfunction.  If not, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) and to what extent any diagnosed disability is aggravated by a service-connected psychiatric disability, including the medication taken for that disability.  The examiner should provide rationale, with references to the record, for each opinion.  

4.  Then, readjudicate this claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

